DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on March 31, 2021 in which claims 2-21 are presented for further examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on 3/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,277672 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for this examiner’s amendment was given in a telephone interview with Marc A. Sockol on April 20, 2021.
	The application has been amended as follows:
	In the claim 12:

	memory;
	at least one processor;
	a system interface of a multi-tenant system, the system interface executable by the at least one processor and configured to receive transaction events;
	a write-optimized transactional database for recording the transaction events;
	a read-optimized transactional database that is replicated from the write-optimized transactional database;
	a transaction log of change-data that is generated from the read-optimized transactional database;
	a first change-data engine executable by the at least one processor and configured to identify the change-data in the transaction log that is relevant to at least one of one or more external service provider systems, and to generate an aggregate relevant change-data log based on the change-data relevant to the at least one of the one or more external service provider systems; 
	a second change-data engine executable by the at least one processor and configured to identify change-data in the aggregate relevant change-data log that is relevant to a particular external service provider system of the one or more external service provider systems, and to generate a service provider relevant change-data log based on the change-data relevant to the particular external service provider system;
	a service provider connector executable by the at least one processor and configured to await a trigger condition of one or more trigger conditions, at least one of 


Reasons for Allowance
6.	The reasons for allowance were disclosed in the previous office action. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Brodersen, et al (US 8,046,327) relates to partially replicated distributed database with multiple levels of remote clients, specifically directed to a method of maintaining a partially replicated database in such a way that updates made to a central database, or to another partially replicated database, are selectively propagated to the partially replicated database. Updates are propagated to a partially replicated database if the owner of the partially replicated database is deemed to have visibility to the data being updated.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.